 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 80, Sheet Metal Workers International Asso-ciation, AFL-CIO and Ciamillo Heating &Cooling, Inc. Case 7-CC-123818 October 1983DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 31 May 1983 Administrative Law Judge Wil-liam A. Gershuny issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified. IORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Local 80, Sheet Metal Workers Interna-tional Association, AFL-CIO, Southfield, Michi-gan, its officers, agents, and representatives, shalltake the action set forth in the recommendedOrder, as modified.1. Substitute the following for paragraph l(a)."(a) Engaging in, or inducing or encouragingany individual employed by any person engaged incommerce, or in an industry affecting commerce,to engage in a strike or a refusal in the course ofhis employment, to use, manufacture, process,transport, or otherwise handle or work on any arti-cles, materials, or commodities, or to refuse to per-form any other services, where an object thereof isto force or require that person to cease using, han-dling, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or tocease doing business with Ciamillo Heating &Cooling, Inc., or any other person."2. Substitute the following for paragraph l(b)."(b) Threatening, coercing, or restraining anyperson engaged in commerce, or in an industry af-fecting commerce, where an object thereof is toI We find merit in the General Counsel's exceptions and conclude thata broad order is warranted to remedy the Respondent's violation of Sec.8(bX4Xi) and (ii)(B) of the Act. Based on its prior violations of this sec-tion, as recited in the judge's decision, and its publicly stated intention inthis case to ignore any reserve gate system, the Respondent has demon-strated a proclivity to violate the secondary boycott provisions of theAct. We shall, accordingly, modify pars. l(a) and (b) of the recommend-ed Order, and issue a new notice.268 NLRB No. 2force or to require that person to cease doing busi-ness with Ciamillo Heating & Cooling, Inc., or anyother person."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT engage in, induce, or encourageany individual employed by any person engaged incommerce, or in an industry affecting commerce,to engage in a strike or a refusal in the course ofhis employment, to use, manufacture, process,transport, or otherwise handle or work on any arti-cles, materials, or commodities, or to refuse to per-form any other services, where an object thereof isto force or require that person to cease using, han-dling, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or tocease doing business with Ciamillo Heating &Cooling, Inc., or any other person.WE WILL NOT threaten, coerce, or restrain anyperson engaged in commerce, or in an industry af-fecting commerce, where an object thereof is toforce or to require that person to cease doing busi-ness with Ciamillo Heating & Cooling, Inc., or anyother person.LOCAL 80, SHEET METAL WORKERSINTERNATIONAL ASSOCIATION, AFL-CIODECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge:A hearing was held in Detroit, Michigan, on May 9,1983, on complaint issued March 20, 1983, alleging viola-tions of Section 8(b)(4)(i) and (ii) (B) of the NationalLabor Relations Act, as amended (the Act) based onpicketing and other related conduct at the construction-site during the week of March 9, 1983.1Upon the entire record, including my observation ofwitness demeanor, I hereby make the followingAlthough the complaint alleges only unlawful picketing at a gate re-served for neutral contractors and unlawful inducement of masonry con-tractor employees to cease work, the parties litigated broader issues with-out objection by Respondent. Accordingly, the complaint hereby isamended, on my own motion, to reflect the issues as litigated.4 SHEET METAL WORKERS LOCAL 80 (CIAMILLO HEATING)FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTION, LABOR ORGANIZATION, ANDAGENCYThe complaint alleges, the answer admits, and I findthat (a) each of the contractors at the site is an employersubject to the Act; (b) Respondent is a labor organizationwithin the meaning of Sec. 2(5) of the Act; and (c) at allrelevant times, both Business Agent Bradfield and picketline captain Mlinac were agents of the Union.II. THE UNFAIR LABOR PRACTICESThe relevant facts, as credited,2are simple.Commencing in late 1982, Ciamillo and other specialtycontractors were engaged in the construction of a medi-cal office building through prime contracts administeredon the owner's behalf by True Management. In earlyMarch 1983 the Union tried unsuccessfully to obtain Cia-millo's signature to the local labor contract. On Monday,March 7, it commenced informational picketing at thesite, with placards informing the public that Ciamillo didnot pay wages and benefits established by the Union.The site: Following is a simplified version of Jt. Exh.l(b), a drawing of the contruction site area:"D" DRIVEWAY TO THEATERTHEATERPARKING LOT"B"VAN DYKE STREETVan Dyke is a 6-lane, heavily traveled street; IrvingStreet is a residential street. The theater owns the park-2 Where a factual conflict exists, I credit the testimony of Ciamillo,Cullimore, and Saltsman based on my observation of their demeanor onthe stand. They appeared candid and their testimony was convincing anding lot and driveway leading to it from Irving Street.There are two entrances to the parking lot from Vanconsistent with admitted facts. On the other hand, the testimony of Brad-field and Mlinac was unconvincing, incredulous at times, and in conflict,in material respects, with affidavits given to the General Counsel.IRVINGST.EN SW-j"A"L--5I ,i DECISIONS OF NATIONAL LABOR RELATIONS BOARDDyke (A and B) and one from Irving (D). The entranceto the constructionsite (G) was opened by removing oneor more of the concrete bumper strips which line bothsides of the driveway. At all relevant times, Ciamillo em-ployees and trucks entered at entrance B, proceeded eastto the driveway, turned north, and entered the site at en-trance G. All other trades entered from Irving Street(D), onto the driveway, and entered the site at entranceG. All picketing occurred at entrance D and, occasional-ly, along the driveway between, entrances D and G.The union activity. Picketing was performed by paidmembers of the Union and other building trade unions;their numbers ranged from 3-15; they carried signs de-scribed above; and they engaged in no disorderly con-duct or, except as noted below, discussions with contrac-tor employees.On Monday, March 7, pickets arrived at 7:45 a.m. andpositioned themselves at entrance D. They could notidentify Ciamillo employees or trucks from those ofother contractors and they never inquired, then or later,whether and when Ciamillo was scheduled to work onthe site. Admittedly, Ciamillo did not work at the sitethat day, remaining at its shop to fabricate material forthe job. At no time, then or later, did the Union picketthe shop. Other than an unmarked trailer for employeeshelter in inclement weather, Ciamillo had no equipmentor uninstalled material on the site. The union businessagent went onto the site, entered the masonry contrac-tor's trailer, and advised bricklayers that the picket linewas sanctioned by the Detroit Building Trades Council.The bricklayers left the job. Other trades remained offthe job until about 9 a.m., when the pickets were with-drawn.On Tuesday, March 8, there were no pickets. Ciamillodid not work on the jobsite that day, remaining at itsshop to fabricate material for the job. At 10 p.m., Cia-millo placed a sign at the Van Dyke entrance to theparking lot (B) which designated that entrance for theexclusive use of Ciamillo employees.On Wednesday, March 9, picketing resumed at en-trance D. Ciamillo's employees arrived before picketingcommenced. The other trades again left the job. Ciamillotold the pickets to move to entrance B and one respond-ed, "we'll picket wherever we want." On complaint ofCiamillo, a police officer arrived and, finding no disor-derly conduct or disruption of traffic, told Ciamillo andthe Union that he did not care where the Union picketedas long as traffic was not interfered with. At 10 a.m., thepickets observed Ciamillo place a sign at entrance Dwhich designated that entrance for the exclusive use ofcontractors other than Ciamillo. The business agent ad-vised Owner-Agent Cullimore that the "2-gate system"would not be honored because it was not "sanctioned"and because Ciamillo had no permits for the signs.On Thursday, March 10, picketing continued at en-trance D and no other trades reported to work. Ciamilloemployees worked on the site, arriving after picketinghad begun. The designated gate sign at entrance D hadbeen removed by persons unknown.On Friday, March 11, picketing began at 7:30 a.m.even though Ciamillo had not yet arrived on the job, andcontinued for part of the day. No other trades worked.On Monday, March 14, picketing began at 7:30 a.m.and, when Ciamillo did not appear, pickets were pulled.Other trades left after pickets were withdrawn. At 6p.m., a replacement sign was posted at entrance D, withlanguage identical with the original.On either Thursday or Friday, March 10 or 11, thepicket line captain entered onto the construction site, ap-proached a roofing contractor foreman, asked him if hehad a union card and what he was doing there, and,when the foreman replied that he was doing some meas-urements on the roof, said, "we would appreciate it ifyou wouldn't do work at this time."The reserved gates. Ciamillo attempted to designate twogates at the construction site, one for the primary, theother for the neutrals. As noted above, it posted the firstat 10 p.m. on Tuesday at entrance B. It read: "Notice.This entrance is solely for use of Ciamillo Heating Co.and its employees. All others use the alternate gate." Ator about 10 a.m. the following morning, it posed thesecond at entrance D. That sign, as well as its replace-ment, read: "Notice. This gate is for all other tradesworking on this job except Ciamillo Heating Co. andemployees. Ciamillo employees are to use other designat-ed entrance."There is no evidence that the designations werebreached by any employee or supplier.The immediate entrance to the jobsite, however, wasat neither entrance B nor entrance D. Those points wereon property of the theater and led to its parking lotwhich was open to the public. The single entrance to thejobsite, used by all contractors and suppliers, primaryand neutral, was at entrance G. Although there wereother direct access points to the site from Irving Streetor from its southerly side, Ciamillo made no effort to es-tablish a separate entrance at either point.Prior violations. Local 80 is no stranger to proceedingsalleging violations of Section 8(b)(4). In Sheet MetalWorkers Local 80 (Sise Heating), 236 NLRB 41 (1978), abroad order was entered against it after an informal set-tlement was revoked. In Andy's Heating & Cooling, DS-1684 (Dec. 27, 1982), another broad order was issuedagainst it, based on a formal settlement agreement. And,on October 15, 1982, the Court of Appeals for the SixthCircuit, in NLRB v. Sheet Metal Workers Local 80, No.82-1758, entered a consent judgment against it, based onanother broad order issued by the Board. At no time hasthe General Counsel initiated contempt proceedings.Discussion. For reasons set forth below, I find and con-clude that the picketing here was for the unlawful objectof enmeshing neutral employees in a labor dispute.The criteria established in Moore Dry Dock Co., 92NLRB 547 (1950), to delineate primary from secondarypicketing requires, inter alia, that picketing be conductedonly when the primary employer is present at the jobsite.Its violation raises a presumption of unlawful motive,e.g., Local 80 (Sise Heating), supra. The facts, uncontro-verted, clearly establish that unlawful motive: on 4 days,March 7, 10, 11, and 14, the Union picketed when Cia-millo was not on the site; it made no effort to determinethe presence of the primary employer; it failed to picketthe shop where it had to know fabrication work was6 SHEET METAL WORKERS LOCAL 80 (CIAMILLO HEATING)being performed; it disregarded actual knowledge thatthe primary had not entered the site from entrance D; itpublicly stated its intention of disregarding any two-gatesystem; and it stated its intention of picketing whereverit wished, so long as the police did not find that trafficwas disrupted.In addition, the Union specifically induced employeesof neutral contractors to cease work on the job. TheBoard repeatedly has found unlawful any statementsmade by the Union to such employees which reasonablywould be understood as a signal or request to engage ina work stoppage, including one that the local buildingtrades council had authorized or sanctioned the picket-ing. Los Angeles Building & Construction Trades Council(Sierra South Development), 215 NLRB 288 (1974). Therewas no reason for the Union here to enter onto the siteto advise bricklayers that the picket line was sanctioned,if not to pressure neutrals. Similarly, its entry onto thesite to ask a roofing foreman if he had a union card andto express its appreciation if no work was performed isdirect evidence of an unlawful motive.3Where, as here, the unlawful picketing lasted I weekand represented a pattern of continuing conduct on thepart of Local 80, a broad remedial order is appropriate.The General Counsel does not seek recovery of fees andexpenses.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I issue the followingORDER4The Respondent, Local 80, Sheet Metal WorkersInternational Association, AFL-CIO, its officers, agents,and representatives, shallI There is thus no need to consider whether proper reserved gateswere established. It should be noted, however, that the evidence is moresuggestive of designated routes to a common gate than it is of separategates.I If no exceptions are filed as provided by Sec. 102.46 of the Board'srules and Regulations, the findings, conclusions, and recommended Ordershall, as provided in Sec. 102.48 of the Rules and Regulations, be adopted1. Cease and desist from(a) Inducing or encouraging individuals employed byClarence Gleason and Sons, Inc., or any other person en-gaged in commerce to strike or refuse in the course oftheir employment to use, process, transport, or otherwisehandle or work on any goods, articles, materials, or com-modities or to perform any service for Gleason with anobject of forcing or requiring said employers, or Briar-wood Medical-Dental Building, Inc. or True Manage-ment, Inc., or any other person to cease doing businesswith Ciamillo Heating & Cooling, Inc.(b) Threatening, coercing, or restraining said personsand employers with an object of forcing or requiring saidpersons and employers to cease doing business with Cia-millo.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at its union hall and business office, copies ofthe attached notice marked "Appendix,"5Copies of thenotice, on forms provided by the Regional Director,after being signed by Respondent's authorized represent-ative, shall be posted by Respondent immediately uponreceipt and maintained for 60 consecutive days thereafterin conspicuous places including places where notices tomembers are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered, de-faced, or covered by any other material.(b) Deliver or mail signed copies of said notice to theRegional Director for Region 7 for posting by said per-sons and employers, if willing.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.by the Board and all objections to them shall be deemed waived for allpurposes.a If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."7